DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 as amended are presently under consideration, and claims 13-20 remain withdrawn as filed in applicant’s response dated 21 October 2021.
Applicant’s amendments to the claims filed with applicant’s response dated 21 October 2021 have overcome the indefiniteness rejections and drawing objections of record, but have introduced new issues for which new rejections under 35 U.S.C. 112(a) and 112(b) are made below, and new drawing objections are raised.
Applicant’s amendments to the claims filed with applicant’s response dated 21 October 2021 have overcome the prior art grounds of rejection of record, but upon performing updated search and consideration of the newly amended claims, new prior art was discovered and a new grounds of rejection is set forth below.




Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 9 limitation “a plurality of pattern frames arranged along the longitudinal direction, and the first set of electrodes, the second set of electrodes, and the array of thermoelectric elements are arranged within the respective pattern frames” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6, and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 5 recites “wherein the flexible substrate includes first and second portions laminated with each other” but claim 1 from which claim 5 depends recites “a single solid layer of flexible substrate”. It’s not clear that applicant’s instant specification, drawings, and originally filed claims have sufficient written description for a single solid layer of flexible substrate wherein the flexible substrate includes first and second portions laminated with each other. A single solid layer of flexible substrate would seem to necessarily exclude first and second portions laminated with each other. 

Claim 6 is also rejected as lacking sufficient written description by depending from claim 5.

Claim 9 recites the limitations ”a plurality of pattern frames arranged along the longitudinal direction, and the first set of electrodes, the second set of electrodes, and the array of thermoelectric elements are arranged within the respective pattern frames” but it’s not clear that that applicant’s instant specification, drawings, and originally filed claims have sufficient written description for “the first set of electrodes, the second set of electrodes, and the array of thermoelectric elements are arranged within the respective pattern frames” in a finished thermoelectric device. Applicant’s originally figures illustrate a flexible substrate (Figs. 1A-1G, substrate 110; Figs. 2A-2B, web of material 2) and illustrate frames (Figs. 2A-2B, frames 202a-c, 202l, 202m, 202r) arranged along a longitudinal direction but do not illustrate “the first set of electrodes, the second set of electrodes, and the array of thermoelectric elements are arranged within the respective pattern frames”. The originally filed figures do not appear to illustrate what applicant means by this arrangement, and the relevant portion of the specification (Pages 5-7 referring to Figs. 2A-2B) does not provide further support or description of the claimed structure. This portion of the specification references the frames as photoresist pattern 
As such, claim 9 is rejected as failing to comply with the written description requirement as the above recited subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10-12 are also rejected as lacking sufficient written description by depending from claim 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 6 is also rejected as indefinite by depending from claim 5.

Claim 9 recites the limitations ”wherein the flexible substrate includes a plurality of pattern frames arranged along the longitudinal direction, and the first set of electrodes, the second set of electrodes, and the array of thermoelectric elements are arranged within the respective pattern frames” but claim 1 from which claim 9 depends recites “a single solid layer of flexible substrate”. It’s not clear what structure this limitation is meant to encompass as the recitation “a single solid layer of flexible substrate” would appear to necessarily exclude additional layers including a plurality of pattern frames.  As such, the scope of claim 9 cannot be determined and is rendered indefinite.
Claims 10-12 are also rejected as indefinite by depending from indefinite claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Elsarrag et al (US 2017/0133572), and further in view of Yu et al (US 2009/0014046).

Regarding claim 1 Elsarrag discloses a thermoelectric device comprising: 
a single solid layer of flexible substrate having opposite first and second sides, the single solid layer of flexible substrate extending along a longitudinal direction ([0017], [0032] Figs. 1-2 see: single solid layer of flexible support member 5); 
a first set of electrodes on the first side of the single solid layer of flexible substrate ([0032], [0035] Figs. 1-2 see: interconnects 9 on one side of support member 5); 
a second set of electrodes on the second side of the single solid layer of flexible substrate ([0032], [0035] Figs. 1-2 see: interconnects 7 on an opposite side of support member 5); and 
an array of thermoelectric elements supported by the single solid layer of flexible substrate ([0032], [0035] Figs. 1-2 see: thermoelectric legs supported by support member 5), the plurality of thermoelectric elements being electrically connected by the first set of electrodes on the first side and the second set of electrodes on the second side ([0032], [0035] Figs. 1-2 see: thermoelectric legs 11 interconnected on opposite sides by interconnects 7 and 9).
Elsarrag does not explicitly disclose wherein the single solid layer of flexible substrate has an array of slot openings each extending along a cross direction substantially perpendicular to the longitudinal direction.  

Yu and modified Elsarrag are combinable as they are both concerned with the field of thermoelectric devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric device of Elsarrag in view of Yu such that the single solid layer of flexible substrate of Elsarrag has an array of slot openings each extending along a cross direction substantially perpendicular to the longitudinal direction as taught by Yu (Yu, [0029]-[0031], [0039] Figs. 1A-1B see: buffer structures 102a-102b (grooves, trenches, slots) on the first side of first substrate 102) as Yu teaches the slot openings serve as a stress buffer for the substrate for when the thermoelectric device is warped or stretched, it can deform along the substrate direction (Yu, [0039]).

Regarding claim 2 modified Elsarrag discloses the thermoelectric device of claim 1, and Yu further teaches wherein the array of slot openings is on the first side of the flexible substrate (Yu, [0029]-[0031], [0039] Figs. 1A-1B see: buffer structures 102a-102b (grooves, trenches, slots) on the first side of first substrate 102).  



Regarding claim 4 modified Elsarrag discloses the thermoelectric device of claim 1, wherein the flexible substrate includes via holes to receive the thermoelectric elements ([0032], [0035] Figs. 1-2 see: thermoelectric legs 11 pass through channels 13 in support member 5).

Regarding claim 7 modified Elsarrag discloses the thermoelectric device of claim 1, and Yu further teaches wherein the flexible substrate includes polyimide (Yu, [0028], Figs. 1A-1B see: first substrate 102 is made of a polymer material such as polyimide).  

Regarding claim 8 modified Elsarrag discloses the thermoelectric device of claim 1, and Yu further teaches wherein the thermoelectric elements include n-type and p-type thermoelectric elements electrically connected in series (Yu, [0027], Figs. 1A-1B see: n-type and p-type thermoelectric pairs 106a-106c connected in series).  

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Elsarrag et al (US 2017/0133572) in view of Yu et al (US 2009/0014046) as applied to claims 1-4 and 7-8 as set forth above, and further in view of Cho et al (US 2016/0056360).

Regarding claim 5 modified Elsarrag discloses the thermoelectric device of claim 1, but does not explicitly disclose wherein the flexible substrate includes first and second portions laminated with each other, the first portion having the first set of electrodes disposed thereon, and the second portion having the first set of electrodes disposed thereon.  
Cho teaches a thermoelectric device having a flexible substrate that includes first and second portions laminated with each other, the first portion having the first set of electrodes disposed thereon, and the second portion having the first set of electrodes disposed thereon (Cho, [0035] Fig. 2 see: thermoelectric device 200 comprising a mesh-type substrate 210 with filler 270 for filling and supporting an inside of the thermoelectric device 200 where 210 and 270 together form laminated first and second portions of a flexible substrate with first electrodes 220 (first electrode portion) disposed thereon). Cho teaches this flexible substrate having a mesh-substrate therein has the added benefits of being lightweight, flexible and having a very low thermal conductivity to provide maximized thermoelectric efficiency (Cho, [0036]).
Cho and modified Elsarrag are combinable as they are both concerned with the field of thermoelectric devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric device of Elsarrag in view of Cho such that the flexible substrate of Elsarrag comprises first and second portions laminated with each other, the first portion having the first set of electrodes disposed thereon, and the second portion having the first set of electrodes disposed thereon as taught by Cho 

Regarding claim 6 modified Elsarrag discloses the thermoelectric device of claim 5, and Cho further teaches where the thickness of the flexible substrate is about equal to the thickness of the thermoelectric elements (Cho, Fig. 2) which have a thickness of several to hundreds of micrometers (Cho, [0042]) and thus Cho teaches wherein the first or second portion of the flexible substrate has a thickness of several to hundreds of micrometers which is a range that entirely encompasses applicant’s claimed range of about 12.5 to about 125 micrometers. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Elsarrag et al (US 2017/0133572) in view of Yu et al (US 2009/0014046) as applied to claims 1-4 and 7-8 as set forth above, and further in view of Kohtani et al (WO 2016/175147A1, reference made to US 2018/0130938 as equivalent English translation).

Regarding claim 9 modified Elsarrag discloses the thermoelectric device of claim 1, but Elsarrag does not explicitly disclose wherein the flexible substrate includes a plurality of pattern frames arranged along the longitudinal direction, and the first set of electrodes, the second set of electrodes, and the array of thermoelectric elements are arranged within the respective pattern frames.
Kohtani teaches a thermoelectric device comprising a plurality of pattern frames arranged along the longitudinal direction (solder resist patterns 18), and the first set of electrodes, the second set of electrodes, and the array of thermoelectric elements are arranged within the respective pattern frames (Kohtani, [0062], [0064], [0067] Figs. 1-6 and 12-18 see: patterned solder resist layers 18 arranged around thermoelectric elements 11 and Cu layers 15 on substrate 10 or 13). Kohtani teaches the pattern frames (solder resists) prevent short circuiting between thermoelectric elements or the electrodes during electrical interconnection (Kohtani, [0064], [0067]).
Kohtani and modified Elsarrag are combinable as they are both concerned with the field of thermoelectric devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric device of Elsarrag in view of Kohtani such that 

Regarding claim 10 modified Elsarrag discloses the thermoelectric device of claim 9, but does not explicitly disclose wherein each frame includes a plurality of first registration marks configured to align the first and second sets of electrodes on the opposite first and second sides of the substrate.
Kohtani teaches a thermoelectric device comprising a plurality of first registration marks configured to align the first and second sets of electrodes on the opposite first and second sides of the substrate (Kohtani, [0061], [0067], Figs. 1-2 and 12-18 see: jig holes 12 provided on lower and upper flexible substrates 10 and 13 for aligning the patterns of thermoelectric elements 11 and Cu layers 15 on opposite sides of said substrates).
Kohtani and modified Elsarrag are combinable as they are both concerned with the field of thermoelectric devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric device of Elsarrag in view of Kohtani such that 

Regarding claim 11 modified Elsarrag discloses the thermoelectric device of claim 10, and Kohtani further discloses wherein the first registration marks include through-holes (Kohtani, [0061], [0067], Figs. 1-2 and 12-18 see: jig holes 12).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Elsarrag et al (US 2017/0133572) in view of Yu et al (US 2009/0014046) in view of Kohtani et al (WO 2016/175147A1, reference made to US 2018/0130938 as equivalent English translation) as applied to claims 1-4 and 7-11 as set forth above, and further in view of Shiraishi et al (US 2017/0047500) and further in view of Akamatsu et al (US 2012/0015458).

Regarding claim 12 modified Elsarrag discloses the thermoelectric device of claim 9 but does not explicitly disclose wherein each frame includes a plurality of second registration marks located adjacent to edges of the respective pattern frames to align the pattern frames along the longitudinal direction.
Shiraishi discloses a thermoelectric cooler including protection members (frames) where each protection member includes a plurality of second registration marks located 
Shiraishi and modified Elsarrag are combinable as they are both concerned with the field of thermoelectric devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric device of Elsarrag in view of Shiraishi such that  each frame of modified Elsarrag further includes a plurality of second registration marks located adjacent to edges of the respective pattern frames as taught by Shiraishi (Shiraishi, [0071], [0092], [0119] Figs. 1-2, 4, 6, 8A-8D and 23 see: alignment marks 116, 122 provided on protection members 110, 120 at the adjacent edges of groups 10 and aligned longitudinally) to aide in guiding the patterning of said frames as taught by Shiraishi (Shiraishi, [0071], [0092], [0119]).
Shiraishi does not explicitly disclose where said plurality of second registration marks align the frames along the longitudinal direction.
However, Akamatsu teaches for depositing semiconductor devices on flexible circuit substrates, such registration marks are provided for aligning the devices along a longitudinal direction on a substrate (Akamatsu, [0069], Figs. 1, 4 and 13 see: circuit board 13 having flexible film substrate K with circuit patterns P having alignment marks and mounted chip components C with alignment marks which are used to adjust the alignment of the chip components C on circuit board 13). Akamatsu teaches this facilitates proper alignment of the deposited semiconductor devices on the circuit board 
Akamatsu is reasonably pertinent to solving the problem of aligning semiconductor device elements on a substrate.
It would have been obvious to one having ordinary skill in the art at the time of the invention to employ the plurality of second registration marks of modified Elsarrag to align the frames of modified Elsarrag along the longitudinal direction as taught by Akamatsu (Akamatsu, [0069], Figs. 1, 4 and 13 see: circuit board 13 having flexible film substrate K with circuit patterns P having alignment marks and mounted chip components C with alignment marks which are used to adjust the alignment of the chip components C on circuit board 13 in a longitudinal direction) as Akamatsu teaches employing the marks for this purpose helps facilitates proper alignment of the deposited semiconductor devices on the substrate and helps identify failed circuit patterning and preventing deposition of the semiconductor devices on the failed pattern (Akamatsu, [0067], [0069]).

Response to Arguments
Applicant’s arguments and remarks with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726